Citation Nr: 1803274	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-25 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II (DMII). 

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an evaluation in excess of 10 percent for right lower extremity (RLE) peripheral neuropathy.

4.  Entitlement to an evaluation in excess of 10 percent for left lower extremity (LLE) peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from February 1970 to April 1972.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

The Veteran generally contends in numerous statements of record that the manifestations of the disabilities herein are more severe than currently rated.  Most recently, in the November 2017 IHP, the Veteran contended worsening of these disabilities since the most recent examinations in May 2012.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Additionally, although VA medical records have been associated with the claims file since those examinations, the records only date through August 2016.   As the current examinations are too stale to adequately reveal the current state of the disabilities and the subsequent medical records are incomplete, the Board finds that new examinations are mandated.  Id.    

Accordingly, the case is REMANDED for the following action:

1.  Seek any outstanding VA treatment records dated after August 2016.  All efforts to obtain these records must continue until it is determined that they are unavailable or that further efforts to obtain them would be futile, pursuant to 38 C.F.R. § 3.159 (2017).

2.  Schedule the Veteran for appropriate examinations to assess the current nature and degree of severity of his service-connected diabetes mellitus (currently rated as 20 percent disabling), PTSD (currently rated as 70 percent disabling), and right and left lower extremity peripheral neuropathy (each rated as 10 percent disabling).  All special studies deemed necessary must be completed.  The examiners must review all the evidence of record, to include any records obtained in conjunction with this remand, and such review must be documented in the examination reports.

3.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C. § 7252 (West 2012).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  See 38 C.F.R. § 20.1100(b) (2017).

